Citation Nr: 0608047	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
condition.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the bilateral wrists.

4.  Entitlement to service connection for bursitis of the 
left hip.

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to an initial compensable rating for 
degenerative disc disease of the thoracolumbar spine from 
December 31, 2001, and in excess of 10 percent from April 4, 
2002.  

7.  Entitlement to an initial compensable rating for 
degenerative disc disease of the cervical spine from December 
31, 2001, and in excess of 10 percent from April 4, 2002.  

8.  Entitlement to an initial compensable rating for a right 
ankle disorder from December 31, 2001, and in excess of 10 
percent from November 11, 2003.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1973 to December 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted entitlement to service 
connection for degenerative disc disease of the thoracolumbar 
spine, degenerative disc disease of the cervical spine, and 
tendonitis of the right ankle and assigned a zero percent 
(noncompensable) evaluation for each, effective from December 
31, 2001.  The RO also denied entitlement to service 
connection for tendonitis of both elbows, degenerative joint 
disease (DJD) of the left knee, degenerative joint disease of 
both wrists, trochanteric bursitis of the left hip, and 
sinusitis.

Subsequently, in a rating decision in August 2005, the RO 
granted a 10 percent disability evaluation each for 
degenerative disc disease of the thoracolumbar spine, and 
degenerative disc disease of the cervical spine, effective 
April 4, 2002; and for tendonitis of the right ankle 
effective November 11, 2003.  Although, an increased 
evaluation was granted during the pending appeal, the issues 
are still on appeal for a higher evaluation.  In AB v. Brown, 
6 Vet. App. 35, 38 (1993), the United States Court of 
Veterans of Appeals for Veterans Claims (Court) held that, 
when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
VA is required to construe the appeal as an appeal for the 
maximum benefit allowable by law or regulation and thus to 
consider all potentially applicable disability ratings.

In January 2006 the veteran withdrew in writing her request 
for a hearing before a member of the Board.  Regulations 
provide that a veteran may withdraw a hearing request at any 
time before the date of the hearing.  See 38 C.F.R. § 
20.704(e) (2005).

The issues of entitlement to service connection for a 
bilateral elbow disorder, an increased initial evaluation for 
degenerative disc disease of the thoracolumbar spine, and an 
increased initial evaluation for degenerative disc disease of 
the cervical spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The veteran 
will be notified if further action is required on her part.  


FINDINGS OF FACT

1.  The evidence is in approximate balance on the question of 
whether the veteran's current disability of the left knee is 
a result of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
chronic bilateral wrist disorder that either had its onset in 
service or preexisted service and was permanently worsened 
therein or that arthritis of either wrist was diagnosed 
within one year after her separation from service. 

3.  The evidence is in approximate balance on the question of 
whether the veteran's current bursitis of the left hip is a 
result of service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
chronic sinus disorder, that either had its onset in service 
or preexisted service and was permanently worsened therein.

5.  The competent and probative medical evidence of record 
does not show the right ankle was affected by limitation of 
motion prior to November 11, 2003, or marked limitation of 
motion from November 11, 2003.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
Board concludes that her left knee disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2005).

2.  A bilateral wrist disorder was not incurred in or 
aggravated by active military service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005). 

3.  Resolving reasonable doubt in favor of the veteran, the 
Board concludes that bursitis of the left hip was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2005).

4.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

5.  The criteria for an initial compensable evaluation prior 
to November 11, 2003 and an initial evaluation in excess of 
10 percent from November 11, 2003, for a right ankle disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5003-5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2002, 
rating decisions in January 2002 and August 2005, a statement 
of the case in July 2002, and a supplemental statement of the 
case in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations and medical opinions.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

III. Service connection for DJD of the left knee

Service medical records show treatment in service for a left 
knee disorder secondary to trauma.  The veteran was 
hospitalized for a severe ligament injury of the left knee in 
1978 and placed on temporary profile.  She was seen on 
multiple occasions for complaints of left knee pain.  At a VA 
examination in October 2001, the pertinent diagnosis was 
osteoarthritic changes in both knees as a result of prior 
knee injuries in 1978.  X-rays in October 2001 showed no 
significant radiographic abnormality of the left knee.  In an 
addendum, the examiner stated that there was no pathology to 
render a diagnosis for the left knee.  

VA outpatient treatment records show that in April 2002 the 
veteran complained of increased pain in her left knee.  In 
September 2002, at a follow-up visit, she complained of pain 
in multiple joints to include her left knee.  The entry 
reflects that a MRI of the left knee in March 2002 showed a 
mild amount of increased signal in the posterior horn of the 
medial meniscus consistent with intra-substance degeneration 
and was otherwise within normal limits.  The pertinent 
assessment was degenerative joint disease in multiple joints.  

At a VA examination in November 2003, the veteran described 
her left knee symptoms.  The examiner found no evidence of 
degenerative joint disease of the left knee and diagnosed 
left knee strain.  The diagnosis was based on the history of 
chronic left knee pain.  There was pain elicited with full 
range of motion and weakness with repetitive strenuous 
activities.  An x-ray in November 2003 showed a normal left 
knee with no change since 2001.  

The evidence of record shows an injury to the left knee in 
service and continued symptomatology in service and post 
service.  The VA examiner in November 2003 linked the 
diagnosed left knee strain to the veteran's chronic left knee 
pain.  
In view of the foregoing, the Board finds it reasonable to 
infer that the preponderance of evidence is not against 
finding that the veteran has a current disability of the left 
knee which is etiologically related to her active military 
service.  The Board finds that the evidence is in relative 
equipoise, and service connection for the veteran's left knee 
disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.

IV.  Service connection for a bilateral wrist disorder

The veteran seeks service connection for degenerative changes 
of her wrists.  Service medical records show that in May 2001 
the veteran complained of left wrist pain.  An x-ray of the 
wrists was normal for her age.  At the August 2001 retirement 
examination, she reported painful hands, wrists, and digits, 
with onset in 2001.  The examiner questioned whether it was 
arthritis.  The clinical evaluation for upper extremities was 
normal.  Thus, a chronic bilateral wrist disorder was not 
shown in service.  

At a VA examination in October 2001, the examiner diagnosed 
tendonitis of both wrists.  The subjective finding was that 
the veteran had pain in her wrists for the prior two years 
after using the computer keyboard and the mouse.  X-rays in 
October 2001 show a radiographically normal right wrist.  The 
left wrist showed evidence of an old tiny cortical avulsion 
just distal to the tip of the ulna styloid process which was 
of doubtful significance.  The left wrist was otherwise 
normal.  In an addendum, the examiner noted there was no 
pathology to render a diagnosis.  

At a VA examination in November 2003, the examiner indicated 
that there was no enough evidence to make a diagnosis of 
carpal tunnel syndrome for which she was currently being 
evaluated.  The diagnosis was wrist strain.  There was 
chronic wrist pain with some numbness and tingling sensation 
that might be related to overuse.  There was no evidence of 
motor or sensory dysfunction.  X-rays revealed a normal right 
wrist with no change since 2001 and no significant 
abnormality of the left wrist with no change since 2001.

In sum, although the veteran has a current diagnosis of wrist 
strain, the evidence of record does not show a chronic 
acquired bilateral wrist disorder in service, and the medical 
evidence does not show evidence of a nexus between the 
appellant's current bilateral wrist strain and active 
service.  Furthermore, the evidence does not show that any 
arthritis was diagnosed by x-ray within one year of the 
veteran's separation from service.

The veteran is competent as a layperson to report that as to 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While she may sincerely believe that 
she has degenerative changes of her wrists due to service, 
and she reported having been an x-ray technician in service 
there is no evidence of record that she has any specialized 
medical knowledge regarding etiology of orthopedic disorders.  
Laypersons are not considered competent to offer medical 
opinions or diagnoses, and testimony to that effect does not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the veteran's assertions are not 
competent medical evidence of a nexus between her claimed 
current bilateral wrist disorder and her active service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the competent and 
probative evidence is against a finding that the veteran's 
claimed bilateral wrist disorder is related to any incident 
during service.  Thus, the Board finds that the preponderance 
of the evidence is against granting service connection, to 
include on any presumptive basis.  Since the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim is denied.

V.  Service connection for bursitis of the left hip

Service medical records show that the veteran had complaints 
of left hip pain at the time of a left inferior pubic ramus 
stress fracture in July 1997 with subsequent complaints of 
pain and decreased motion and strength.  At the retirement 
examination in August 2001, the veteran reported bursitis of 
the left hip that required steroid injections.  The examiner 
noted hip bursitis in the past medical history.  

At an October 2001 VA examination the veteran reported 
symptoms of pain, weakness, and stiffness constantly, which 
were relieved by steroid injections.  An October 2001 x-ray 
showed no abnormality of the left hip.  The examiner noted 
bursitis of the left hip, unchanged; however, in an addendum, 
the examiner found no pathology on which to render a 
diagnosis.  

VA outpatient treatment records show complaints of left hip 
pain.  An MRI of the left hip in March 2002 was within normal 
limits.  

In an unsigned statement, Colonel L.A.C., identified in the 
context of the letter as an orthopedic surgeon who had 
treated the veteran in service, opines that the recurring 
"trocanteric bursitis" is directly related to the stress 
fracture which occurred in service.  

At a VA examination in November 2003, the diagnosis was 
status post injury with healed fracture of the pubic ramus 
with left hip bursitis.  The examiner stated this was based 
primarily on the evidence of chronic hip pain and history of 
trauma plus there was pain elicited with range of motion.  An 
x-ray of the left hip was normal with no change compared to 
2001.  

The Board finds that the evidence of record shows an injury 
in service with complaints of left hip pain and continued 
symptomatology in service and post service.  The VA examiner 
in November 2003 diagnosed left hip bursitis and linked it to 
chronic hip pain symptomatology and history of trauma (as did 
the unsigned statement from Colonel L.A.C.).  In view of the 
foregoing, the Board finds it reasonable to infer that the 
preponderance of evidence is not against finding that the 
veteran has a current disability of bursitis of the left hip 
which is etiologically related to her active military 
service.  Thus, the Board finds that the evidence is in 
relative equipoise and service connection for the veteran's 
left hip disability is granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.



VI.  Service connection for sinusitis

Service medical records show diagnoses of allergic rhinitis 
and sinusitis.  A sinus series in November 1988 showed mild 
chronic bilateral maxillary sinusitis.  A sinus series in 
approximately April 1989 showed no evidence of acute or 
chronic sinus disease.  At the August 2001 retirement 
examination, the veteran gave a history of sinusitis, and hay 
fever or allergic rhinitis.  The examiner noted onset in 1987 
and the veteran had received steroid injections and used an 
inhaler.  She had an allergy work up in 1995 and was positive 
for molds, grass, and cats.  Upon examination, the sinuses 
were clinically evaluated as normal.  Thus, a chronic sinus 
condition is not shown in service.  

At the VA examination in October 2001, the veteran reported 
the history and her current symptoms.  X-rays revealed normal 
paranasal sinuses.  The examiner diagnosed allergic sinusitis 
and noted that subjective findings were that the veteran had 
sinus headaches and pain in the maxillary sinuses since 1988.  
She had been given injections of steroids for relief of the 
condition in the past.  However, in an addendum, the examiner 
concluded there was no pathology to render a diagnosis.  

Treatment records from Eisenhower Army Medical Center and 
Augusta VA Medical Center are negative for any findings, 
treatment or diagnosis of sinusitis.  

According to the report of the November 2003 VA examination, 
the veteran claimed that sinusitis was not a problem and that 
she had no concern of chronic sinusitis.  No clinical 
findings were recorded for sinusitis.  X-rays revealed normal 
development and aeration with no mucosal thickening or fluid 
levels demonstrated.  The opinion was a normal sinus series.  
In the diagnoses, the examiner noted that chronic sinusitis 
was not a claimed condition.  There was no evidence to state 
that the veteran has chronic sinusitis.

In sum, a chronic sinus disorder is not shown in service, and 
post service x-rays in October 2001 and November 2003 reveal 
a normal sinus series.  More over, at the November 2003 
examination the veteran denied that chronic sinusitis was a 
problem and the examiner found no evidence of chronic 
sinusitis.

The Court has held that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the appeal must fail, as there is no evidence 
that the claimed condition of chronic sinusitis was shown in 
service or exists at the present time.  There is no diagnosis 
of chronic sinusitis and the claim for service connection 
must be denied on this basis alone.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against granting service connection the 
doctrine is not for application.  See Gilbert v. Derwinski, 
supra.  Accordingly, the claim for service connection for 
chronic sinusitis must be denied.

VII.  Initial rating for a right ankle disorder

The veteran seeks entitlement to an initial compensable 
rating for tendonitis of the right ankle from December 31, 
2001, and in excess of 10 percent from November 11, 2003.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  

Service medical records show that in service the veteran 
required intermittent treatment for right ankle pain and 
right ankle instability.  X-ray findings were within normal 
limits.  She had been provided medication for relief of her 
symptoms and was on a permanent medical profile.  At a 
retirement examination in August 2001, the examiner noted 
that the right ankle was mildly lax laterally, that the 
veteran had right ankle instability and had a permanent 
profile.  

At a VA examination in October 2001, clinical findings were 
that the range of motion for the right ankle was within 
normal limits, there was no evidence of instability, 
weakness, heat, redness, swelling, or effusion.  No sensory 
or motor impairment was noted.  X-ray findings showed a 
normal study for the right ankle.  The veteran's gait was 
normal and she did not require any device in order to walk.  
No apparent limited function of standing or walking was 
noted.   

After review of the service medical records and the October 
2001 VA examination report, in a January 2002 rating decision 
the RO granted entitlement to service connection for 
tendonitis of the right ankle and assigned a zero percent 
(noncompensable) evaluation effective December 31, 2001.  

VA outpatient treatment records and Eisenhower Army Medical 
Center records refer to degenerative joint disease in 
multiple joints without specific complaints or findings of 
her right ankle.  The reports are negative for any objective 
evidence of pain on motion of the right ankle.  

At a VA examination in November 2003, the appearance of the 
right ankle was normal.  Range of motion was 20 degrees for 
dorsiflexion and 45 degrees of plantar flexion with range of 
motion limited by pain, fatigue and weakness but no lack of 
endurance or incoordination.  There was no evidence of 
deformity.  The diagnosis was DJD of the right ankle which 
was evidenced by the presence of spurring on the right ankle 
x-ray.  There was chronic right ankle pain that affected the 
veteran's daily activities in terms of walking or standing.  
The veteran could not run.  X-rays of the right ankle 
revealed minor spurring and no other abnormality was evident.  
There had been no significant change since 2001.  

After review of the additional treatment records and November 
2003 VA examination report, in an August 2005 rating 
decision, the RO assigned a 10 percent disability evaluation 
effective November 11, 2003 based on painful or limited 
motion.  

The additional medical evidence submitted by the veteran in 
February 2006 is negative for complaints, findings, or 
treatment of a right ankle disability.  

This appeal arises from the veteran's dissatisfaction with 
her initial rating following the grant of service connection 
for tendonitis of the right ankle.  In such a case, the Court 
has held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  She has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, she has been 
afforded examinations and the opportunity to present argument 
and evidence in support of her claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

Tendonitis of the right ankle has been rated by analogy to 
tenosynovitis under Diagnostic Code 5024, which, under the 
regulations, is rated on limitation of motion of affected 
parts, as arthritis, degenerative, under Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
an ankle is considered a major joint.  38 C.F.R. § 4.45(f) 
(2005).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (2005).

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).  Normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. 4.71, Plate II (2005).

Upon review of the record, the Board finds that an initial 
compensable evaluation from December 31, 2001 is not 
warranted.  The evidence of record does not show limitation 
of motion of the right ankle or clinical findings that more 
nearly approximate a 10 percent evaluation under Diagnostic 
Code 5003-5271 prior to November 11, 2003.  From November 11, 
2003, the evidence does not show symptoms that more nearly 
approximate the criteria for a rating in excess of 10 
percent.  At the November 2003 examination, the range of 
motion was within normal limits, however, a rating of 10 
percent was for application for a major joint when the 
limitation of motion of the joint involved, here confirmed by 
satisfactory evidence limitation of motion by pain, fatigue 
and weakness.  For an evaluation higher than 10 percent since 
November 11, 2003, evidence of marked limited motion of the 
ankle is required.  There is no such evidence of record.    

As to DeLuca considerations, an increased rating pursuant to 
§§ 4.40, 4.59, or under the holding in DeLuca is not for 
application herein, as any functional loss experienced by the 
veteran is encompassed by the current 10 percent rating 
assigned under Diagnostic Codes 5003-5271.  See 38 C.F.R. 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

There is no medical evidence of record that demonstrates 
symptomatology associated with ankylosis of the ankle 
(Diagnostic Codes 5270, 5272), malunion of the os calcis or 
astragalus (Diagnostic Code 5273) or astragalectomy 
(Diagnostic Code 5274); therefore an evaluation of the 
veteran's right ankle disability under these codes is not for 
application.

The veteran's primary complaint regarding her right ankle is 
pain on use.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In short, the 
Board finds that the degree of pain described by the veteran 
is sufficiently contemplated by the currently assigned 10 
percent evaluation under Diagnostic Codes 5003-5271.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show that the right ankle disability 
warrants a compensable evaluation prior to November 11, 2003, 
or more than a 10 percent rating from November 11, 2003.

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra- schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2005).

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of evidence is against the claim for an initial 
compensable rating prior to November 11, 2003, or more than 
10 percent from November 11, 2003 for the veteran's service-
connected right ankle disability.  The benefit-of- the-doubt 
doctrine is inapplicable, and claim for this issue must be 
denied.  38 U.S.C.A. § 5107(b).  See Gilbert, supra.


ORDER

Entitlement to service connection for a left knee disorder is 
granted.

Entitlement to service connection for a bilateral wrist 
disorder is denied.

Entitlement to service connection for bursitis of the left 
hip is granted.

Entitlement to service connection for sinusitis is denied.

Entitlement to an initial compensable rating for a right 
ankle disorder from December 31, 2001, and in excess of 10 
percent from November 11, 2003, is denied.


REMAND

Additional treatment records received from the veteran in 
February 2006 indicate that she has continued to seek 
treatment for her lumbosacral spine disorder.  In February 
2005 the veteran was seen for complaints of back pain which 
was sharp and radiating down her thigh to her feet.  This 
chronic pain had been more severe than usual and unresponsive 
to normally efficacious therapy.  In June 2005 limitation of 
motion was reported, October 2005 x-rays showed DDD with 
osteoarthritis, and in November 2005, she was issued a TENS 
unit.  She also indicated that as a result of a November 2005 
MRI of the lumbar spine, she was being followed for clinical 
correlation of underlying metabolic process and/or multiple 
myeloma.  As these records indicate a possible worsening of 
the veteran's thoracolumbar spine disorder, a current medical 
examination is necessary prior to appellate review.  

The veteran wrote in the cover letter dated in February 2006 
accompanying the additional medical evidence submitted that 
her cervical spine had also become an issue with loss of 
feeling to her upper extremities.  She stated that a MRI of 
the cervical spine is scheduled in late March 2006 and that 
she was to have a chiropractic evaluation at the Augusta VA 
Medical Center.  As the veteran has indicated that symptoms 
of her cervical spine disability have worsened, additional 
development is necessary on the issue of an increased initial 
evaluation for the cervical spine.  

Service medical records show that the veteran was diagnosed 
in April 1998 with epicondylitis of the left elbow and in 
January 1999 with lateral epicondylitis of the right elbow.  
At the retirement examination in August 2001, however, the 
examiner only noted a past medical history of elbow 
tendonitis.  Since service, the medical evidence of record 
shows diagnoses of tendonitis of the elbows.  At an October 
2001 examination, the examiner diagnosed tendonitis of both 
elbows which was unchanged and noted that pain and tendonitis 
in the elbows and other joints had an impact on her working; 
however, in an addendum, the examiner stated there was no 
pathology on which to render a diagnosis.  VA outpatient 
treatment records show a diagnosis of left lateral 
epicondylitis.  At a VA examination in November 2003, 
tendonitis of the elbows was diagnosed.  As single episodes 
of epicondylitis for each elbow were shown in service and 
post service tendonitis of the elbows has been diagnosed, a 
medical opinion is necessary to determine whether any current 
elbow disorder is related to the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  After obtaining any necessary 
authorization, request the veteran's post-
service medical records relating to her 
bilateral elbows from Fort Gordon.   

2.  Secure VA outpatient treatment records 
from November 2005 to the present pertinent 
to the thoracolumbar spine and the cervical 
spine to include the report of a MRI of the 
cervical spine scheduled in late March 2006 
and any chiropractic evaluation.  

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations.  The claims file, including 
this Remand, must be made available to and 
reviewed by each examiner in conjunction 
with the examinations.

a.  The examiner should:  (1) state the 
range of motion of the veteran's 
thoracolumbar spine and cervical spine, 
in degrees, noting the normal range of 
motion; (2) determine whether there is 
weakened movement, excess movement, 
painful movement, excess fatigability, 
or incoordination attributable to the 
service-connected spine disabilities, 
expressed, if feasible, in terms of the 
degree of additional range of motion 
loss; and (3) express an opinion as to 
whether pain in the thoracolumbar spine 
or cervical spine could significantly 
limit functional ability during flare-
ups or during periods of repeated use, 
noting, if feasible, the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

b.  The examiner should report all 
neurological complaints or findings 
attributable to the veteran's service-
connected thoracolumbar and cervical 
spine disorders, noting:  (1) whether 
the veteran experiences recurring 
attacks, and whether she experiences 
intermittent relief between those 
attacks; (2) whether there is evidence 
that the veteran has sciatic neuropathy 
with characteristic pain attributable 
to the service-connected thoracolumbar 
disability, and, if so, whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive 
neurological finding; and (3) whether 
the veteran has a bladder disorder and, 
if so, whether it is at least as likely 
as not that any bladder disorder found 
to be present is due to the veteran's 
service-connected back disabilities.

c.  In addition, the examiners should 
offer opinions as to:  (1) whether the 
veteran's complaints are consistent 
with the objective clinical findings; 
and (2) whether the veteran's service-
connected back disabilities have 
resulted in incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months.

d.  The examiner should provide an 
opinion as to the etiology of the 
veteran's current bilateral elbow 
disabilities and address whether it is 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
any current disorder of the bilateral 
elbows is related to complaints, 
findings, or diagnoses made in service 

4.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, readjudicate the 
appellant's claims with consideration of 
any additional evidence added to the record 
subsequent to the September 2005 
supplemental statement of the case.  
Consider the provisions of the general 
rating formula that applies to all diseases 
and injuries of the spine.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC) that contains 
all applicable version of rating criteria 
for the evaluation of disorders of the 
spine.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


